SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

186
CA 11-00985
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


MICHAEL REW, PLAINTIFF-RESPONDENT,

                     V                                                   ORDER

VALEO, INC. AND VALEO ENGINE COOLING, INC.,
DEFENDANTS.
----------------------------------------------
VALEO, INC., THIRD-PARTY PLAINTIFF-RESPONDENT,

                     V

DIVERSIFIED ERECTION SERVICES, INC.,
THIRD-PARTY DEFENDANT-APPELLANT.


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (WENDY A. SCOTT OF COUNSEL),
FOR THIRD-PARTY DEFENDANT-APPELLANT.

PHILLIPS LYTLE LLP, BUFFALO (WILLIAM D. CHRIST OF COUNSEL), FOR
THIRD-PARTY PLAINTIFF-RESPONDENT.

BROWN CHIARI LLP, LANCASTER (SAMUEL J. CAPIZZI OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Niagara County
(Ralph A. Boniello, III, J.), entered December 22, 2010 in a personal
injury action. The amended order, among other things, denied in part
third-party defendant’s motion for summary judgment.

     It is hereby ORDERED that the amended order so appealed from is
unanimously affirmed without costs.




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court